i          i        i                                                                       i       i       i




                                  MEMORANDUM OPINION

                                           No. 04-09-00470-CR

                                            IN RE John RICH

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 31, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 31, 2009, relator John Rich filed a petition for writ of mandamus, seeking to compel

the trial court to rule on his “Motion to Invoke his 6th Amendment Rights to Self-Representation”

and “Motion to Dismiss Current Counsel.” However, on August 14, 2009, the trial court granted

relator’s counsel’s motion to withdraw as counsel. Therefore, we DENY relator’s petition for writ

of mandamus as MOOT.

           Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                    PER CURIAM

DO NOT PUBLISH


           … This proceeding arises out of Cause Nos. 2008-CR-4083 and 2008-CR-4084, styled State of Texas v.
           1

John Rich, in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl
presiding.